SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (Convenience Translation into English from the Original previously issued in Portuguese) Individual and Consolidated Interim Financial Information GOL Linhas Aéreas Inteligentes S.A. For the quarter ended June 30, 2014 with Report on Review of Interim Financial Information GOL Linhas Aéreas Inteligentes S.A. Individual and Consolidated Interim Financial Information June 30, 2014 Contents Perfomance report 01 Audit committee statement 08 Directors' statement on the interim financial information 09 Directors' statement on the auditor’s report on review of interim financial information 10 Independent auditor’s report on review of interim financial information 11 Capital 13 Individual interim financial information for the period ended June 30, 2014 Balance sheets 14 Statements of operations 16 Statements of comprehensive income 17 Statements of cash flows 18 Statements of changes in equity 19 Statements of value added 21 Consolidated Interim Financial Information for the period ended June 30, 2014 Balance sheets 22 Statements of operations 24 Statements of comprehensive income 25 Statements of cash flows 26 Statements of changes in equity 28 Statements of value added 30 Notes to the interim financial information 31 Performance Report GOL recorded its first positive second-quarter operating income since 2010, reaching R$38 million, accompanied by a positive operating margin (EBIT) of 1.6%, R$73 million or 3.4 percentage points higher than in 2Q13, resulting on the sixth consecutive quarterly improvement in the operating result. Net revenue reached a highest ever level of R$2.4 billion on 2Q14, R$466 million more than in 2Q13. Over the last twelve months, net revenue reached R$9.8 billion, which also came to a new record. Domestic load factor reached 76.0% in the quarter and 76.4% year to date, also the highest ever figures for the periods. The new load factor level, together with the increase in yield by 17% in 2Q14, pushed up PRASK and RASK by 30% over 2Q13. These results reflect the Company’s efforts to ensure service excellence for all its clients, based on security, simplicity and sympathy. In line with its strategy of increasing dollar revenue, GOL announced a codeshare agreement with Etihad Airways and Aeromexico, and new routes between Campinas (São Paulo) and Miami (USA), and Guarulhos (São Paulo) and Santiago (Chile), ensuring new destinations and improved connectivity. As a result, GOL recorded a 19% year over year increase in the number of passengers carried in the international market, the highest in the industry, raising its share of this segment by 4.2 percentage points to 30%. As a result, international passenger revenue has been increasing constantly, having passed the R$1.0 billion level in the last 12 months. Given the 8% devaluation of the Real against the average Dollar in 2Q13, the 13% increase in the per-liter jet fuel price, and higher inflationary pressure, the Company’s costs reached R$2.3 billion, 20% higher than in 2Q13, which represents an increase of 4 percentage points lower than the revenue growth. GOL ended 2Q14 with a cash position of R$2.8 billion, or 29% of net revenue in the last 12 months. Financial leverage (adjusted net debt over LTM revenue) totaled at 4.6x, versus 11.3x at the end of 2Q13. This improvement was chiefly due to higher LTM EBITDAR, which reached R$1.8 billion, R$1.1 billion up over 2Q13 LTM EBITDAR. In order to strengthen its balance sheet, the Company renegotiated its 4th debenture issuance and held a tender offer of US$187.1 million for the acquisition of its senior notes, maintaining a constant focus on reducing the cost and amortization of debt. The efforts of the Team of Eagles were further underlined by the results during the 2014 World Cup. It represented months of preparation and planning to provide more than 28 thousand commercial flights, an average of 908 per day, with 486 extra flights. In order to serve passengers with different nationalities, we identified crew members fluent in several languages and allocated them in accordance with the needs of each flight. Of the total 4,500 airport employees, were temporarily relocated 3,000 to provide the best possible support for the operation. GOL was leader in passengers carried in the domestic market – 3.4 million – reaching a period load factor of 81.2% and leading the punctuality rankings, with 96% of flights on time. The operational success during the World Cup was also recognized by the clients, through the SMS customer satisfaction survey, we received a rating of 8.16 on a scale of 0 to 10, reinforcing the commitment to overcome this rating by the end of the year. 1 GOL would like to thank its customers for their loyalty, our Team of Eagles for their commitment and investors for their confidence, all of which increasingly reinforces GOL’s vision of being the best company to fly with, work for and invest in. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 2 Highlights of the Subsidiary Smiles’ Results in 2Q14 25.2% upturn in the number of accumulated miles, excluding GOL, over 2Q13; Increased redemptions with international partner airlines, totaling 1.2 billion miles, 16.7% of total redemptions ; Gross margin of 46.9% , in line with 1Q14; Net income of R$64.1 million in 2Q14, with a net margin of 42.1% ; Issue of R$600.0 million in debentures at 115% of the CDI rate; Conclusion of the capital reduction (R$8.17 per share) . The second quarter of 2014 was marked by the increased accumulation of ex-GOL miles, which reached 8.1 billion, 25.2% more than in 2Q13. Redemptions with international partner airlines and products also moved up, considering the implementation of a redemption partnership with Aerolíneas Argentinas and the new e-commerce miles redemption platform. 3 Operating and Financial Indicators Aviation Market 2Q14 2Q13 % Var. 6M14 6M13 % Var. Aviation Market - Industry RPK Industry - Total 4.4% 5.5% RPK Industry - Domestic 21,819 20,937 4.2% 45,039 42,266 6.6% RPK Industry - International 6,972 6,632 5.1% 13,993 13,691 2.2% ASK Industry - Total -1.9% -1.3% ASK Industry - Domestic 27,695 28,137 -1.6% 56,881 56,795 0.2% ASK Industry - International 8,459 8,704 -2.8% 17,288 18,359 -5.8% Industry Load Factor - Total 79.6% 74.8% 4.8 p.p 79.6% 74.5% 5.1 p.p Industry Load Factor - Domestic 78.8% 74.4% 4.4 p.p 79.2% 74.4% 4.8 p.p Industry Load Factor - International 82.4% 76.2% 6.2 p.p 80.9% 74.6% 6.3 p.p Aviation Market – GOL RPK GOL – Total 5.9% 10.5% RPK GOL - Domestic 7,759 7,499 3.5% 16,260 14,914 9.0% RPK GOL - International 975 749 30.2% 2,013 1,626 23.8% ASK GOL – Total -4.6% -1.5% ASK GOL – Domestic 10,213 10,870 -6.0% 21,288 21,767 -2.2% ASK GOL - International 1,405 1,309 7.4% 2,859 2,741 4.3% GOL Load Factor - Total 75.2% 67.7% 7.5 p.p 75.7% 67.5% 8.2 p.p GOL Load Factor - Domestic 76.0% 69.0% 7.0 p.p 76.4% 68.5% 7.9 p.p GOL Load Factor - International 69.4% 57.2% 12.2 p.p 70.4% 59.3% 11.1 p.p Operational Data 2Q14 2Q13 % Var. 6M14 6M13 % Var. Revenue Passengers - Pax on board ('000) 9,234 8,699 6.1% 19,062 17,270 10.4% Aircraft Utilization (Block Hours/Day) 11.0 11.7 -5.9% 11.3 11.7 -3.4% Departures 75,266 78,395 -4.0% 154,399 156,627 -1.4% Average Stage Length (km) 903 891 1.3% 906 898 0.9% Fuel consumption (mm liters) 363 370 -1.9% 749 745 0.6% Full-time equivalent employees at period end 16,302 16,465 -1.0% 16,302 16,465 -1.0% Average Operating Fleet 124 119 3.9% 125 121 3.4% Financial Data 2Q14 2Q13 % Var. 6M14 6M13 % Var. Net YIELD (R$ cents) 16.9% 10.1% Net PRASK (R$ cents) 29.8% 23.5% Net RASK (R$ cents) 20.50 15.72 30.4% 20.19 16.31 23.8% CASK (R$ cents) 20.16 16.01 25.9% 19.43 16.04 21.1% CASK ex-fuel (R$ cents) 12.35 9.30 32.8% 11.48 9.00 27.6% Average Exchange Rate 1 2.0673 7.9% 2.0333 13.0% End of period Exchange Rate 1 2.2025 2.2156 -0.6% 2.2025 2.2156 -0.6% WTI (avg. per barrel, US$) 2 103.06 94.14 9.5% 100.89 94.30 7.0% Price per liter Fuel (R$) 2.21 13.1% 2.32 10.6% Gulf Coast Jet Fuel Cost (average per liter, US$)³ 0.76 0.74 2.7% 0.77 0.77 0.0% 1.Source: Brazilian Central Bank; 2. Source: Bloomberg; 3. Fuel expenses/liters consumed. 4 Aviation Market – Industry In 2Q14, domestic aviation industry demand increased by 7% year to date and 4% in a quarter comparison over last year, fueled by the respective 4.8 and 4.4 percentage point increases to 79.2% and 78.8%. Supply remained flat in 6M14 and fell by 1.6% in the quarter. The number of paying passengers transported in the domestic market increased by 7.8% in 6M14 to 46.2 million, a new period record. The total of paying passengers transported in the international market stood at 3 million, 2% up over 6M13 and also a record over the period. Domestic Market - GOL Domestic supply declined by 2.2% year to date and 6.0% in the quarter, in line with the Company’s projections for 2014 of a reduction between -3% and -1%. Domestic demand increased by 9.0% in 6M14, representing around 50% of the industry growth in the same period. In 2Q14, domestic demand grew by 3.5%. Domestic load factor reached 76.4% and 76.0% in 6M14 and 2Q14, respectively, the highest level in GOL’s history. GOL carried more paid passengers than any other airline in the domestic market, totaling a record of 19 million in the first half, 10% up on 6M13 and corresponding to 37% of the total industry. International Market - GOL International supply increased by 4.3% in the first half and 7.4% in the second quarter, in line with the annual growth guidance of up to 8%. The Company maintains its focus on increasing its international market presence by launching new routes in 2Q14 between São Paulo (Brazil) and Santiago (Chile), and Campinas (Brazil) and Miami (USA). International demand grew by 24% in 6M14 and 30% in 2Q14, generating respective increases of 11.1 and 12.1 percentage points in the international load factor. The number of paid passengers transported came to 908,000 year-to-date, 146,000, or 19%, more than in 6M13, outpacing the industry as a whole, which recorded growth of 64,000 paid passengers in the same period. GOL’s market share grew by 4.2 percentage points to 30% in the first half. PRASK and Yield Thanks to the Company’s strategy of maximizing profitability by raising its load factor to new levels, increasing the attractiveness of its services and having the flexibility to adapt its route network in a dynamic manner, PRASK grew by 30% in 2Q14 over 2Q13, and yield expanded by 17%. 5 Debt Amortization Schedule GOL’s loans and financing amortization profile, excluding interest and financial leasing, underlines the Company’s continuing commitment to reducing its short-term financial obligations. Debt Amortization Schedule (2Q14) Debt Amortization Schedule (Pro-Forma) ¹ ¹Considers the following subsequent events: the Smiles S.A. debenture issue and the US$187.1 million tender offer. Operational Fleet and Fleet Plan Fleet Plan (End of Period) >2016 Total Fleet 137 140 140 Aircraft Commitments (R$ million)* - 1,098 1,149 30,459 32,705 Pre-Delivery Payments (R$ million) 88 240 128 4,021 4,476 Total (R$ million) 88 * Considers aircraft list price Fleet (End of Period) 2Q14 2Q13 Var. 1Q14 Var. Boeing 737-NG Family 11 -1 737-800 NG** 110 98 12 111 -1 737-700 NG 36 37 -1 36 0 737-300 Classic* 3 9 -6 7 -4 767-300/200* 1 1 - 1 - Total* Financial Leasing 46 46 - 46 - Operational Leasing 101 90 11 102 -1 * Non-operational aircraft **Includes 5 aircraft being returned and 8 sub-leased aircraft 6 The Company ended the quarter with an operational fleet of 133 B737-700 NG and B737-800 NG aircraft , due to the sub-leasing of 8 aircraft to European airlines. The other 5 aircraft were in the process of being returned to their lessors, giving a total fleet of , as shown in the above table. The average age of the fleet is 7.1 years. Of the 46 aircraft under finance leases, 40 have a purchase option when their leasing contracts expire. In 2Q14, the Company took delivery of 3 aircraft under operating lease contracts, and returned another 4 under operating lease , as well as 4 aircraft from Webjet’s fleet . On June 30, 2014, the Company had 130 firm aircraft acquisition orders with Boeing. The portion financed through long-term loans with the U.S. Ex-Im Bank corresponds to 85% of the total aircraft cost. Other agents finance acquisitions with similar or higher rates, sometimes reaching 100%. The Company pays for its aircraft acquisitions with its own resources, loans, cash flow from operations, short and long-term credit lines and financing by the supplier. Capex GOL invested R$194 million in 2Q14. For more details on changes in property, plant and equipment, see Note 16 to the financial statements. Financial Guidance – 2014 2014 Financial Projections From To Actual 6M14 Brazilian GDP Growth 1.5% 2.0% - Annual Change in RASK Equal to or above 10% 24% Annual Change in Domestic Supply (ASK) -3% -1% -2.2% Annual Change in International Supply (ASK) Until +8% 4.3% Annual Change in CASK ex-fuel Equal to or less than 10% 27.5% Average Exchange Rate (R$/US$) 2.50 2.40 2.30 Jet Fuel Price (QAV)* 2.85 2.70 2.56 Operating Margin (EBIT) 3% 6% 3.7% Due to the impact of the adverse macroeconomic scenario, GOL may revise its guidance to incorporate any developments in its operating and financial performance, as well as any changes in interest, FX, GDP and WTI and Brent oil price trends. GOL is maintaining its previously published financial guidance for 2014. 7 Audit committee statement The Audit Committee of GOL LINHAS AÉREAS INTELIGENTES S.A., in accordance with its bylaws and legal provisions, examined the Interim Financial Information for the period ended June 30, 2014. Based on the examinations performed, considering also the report of the independent auditors - Deloitte Touche Tohmatsu, dated August 12 , 2014, and the information and explanations received during the period, opines that these documents are able to be appreciated by the Board Shareholder’s Meeting. São Paulo, August 12 , 2014. Richard F. Lark Member of the Audit Committee Antônio Kandir Member of the Audit Committee Luiz Kaufmann Member of the Audit Committee 8 Directors' statement on the interim financial information FOR THE PURPOSES OF ARTICLE 25, §1, Subsection VI, of INSTRUÇÃO CVM 480/09. In accordance with Instrução CVM 480/09, the Directors declare that discussed, reviewed and agreed with the Interim Financial Information for the period ended June 30, 2014. São Paulo, August 12 , 2014. Paulo Sérgio Kakinoff Chief Executive Officer Edmar Prado Lopes Neto Vice President and Investor Relations Officer 9 Directors' statement on the report of the independent auditors FOR THE PURPOSES OF ARTICLE 25, §1, Subsection VI, of INSTRUÇÃO CVM 480/09. In accordance with Instrução CVM 480/09, the Directors declare that discussed, reviewed and agreed with the Report on Review of Interim Financial Information for the three-month period ended June 30, 2014. São Paulo, August 12 , 2014. Paulo Sérgio Kakinoff Chief Executive Officer Edmar Prado Lopes Neto Vice President and Investor Relations Officer 10 (A free translation from the original in Portuguese into English) Report on the review of interim financial information To The Shareholders, Board of Directors and Officers Gol Linhas Aéreas Inteligentes S.A. São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Gol Linhas Aéreas Inteligentes S.A. (“Company”), identified as Company and Consolidated, respectively, contained in the Quarterly Information (ITR) for the quarter ended June 30, 2014, which comprises the balance sheet as at June 30, 2014 and the related statement of operations and statement of comprehensive income (loss) for the quarter and six-month period then ended, and the statement of changes in equity and statement of cash flows for the quarter and six-month period then ended, and a summary of significant accounting practices and other explanatory notes. Company management is responsible for the preparation of interim individual financial information in accordance with the Technical Pronouncement of the Accounting Pronouncements Committee (CPC) 21 (R1) – Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21 (R1) and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the presentation of these information in compliance with the rules issued by the Brazilian Securities Commission (“CVM”), applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review according to the Brazilian and international review standards of interim financial information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of inquiries, mainly of the people responsible for the financial and accounting matters, and the application of analytical and other review procedures. The scope of a review is significantly narrower than that of an audit conducted in accordance with audit standards and, accordingly, it did not permit us to obtain assurance that we took notice of all significant matters that could have been raised in an audit. Therefore, we did not express an audit opinion. Conclusion on the interim financial information Based on our review, we are not aware of any fact that makes us believe that the individual and consolidated interim financial information included in the Quarterly Information referred above was not 11 prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. (A free translation from the original in Portuguese into English) Other matters Statements of value added We have also reviewed the individual and consolidated statement of value added (SVA) for the six-month period ended June 30, 2014, prepared under the responsibility of the Company’s management, the presentation of which in the interim financial information is required by the rules of the CVM applicable to Quarterly Information (ITR), and as supplementary information under IFRS, whereby no statement of value added presentation is required. These statements have been subject to the same review procedures previously described and, based on our review, we are not aware of any fact that makes us believe that they were not prepared, in all material respects, according to the individual and consolidated interim financial information taken as a whole. Audit and review of the amounts corresponding to prior year and period The amounts correspondent to balance sheets for the year ended December 31, 2013 and the statements of operations, of comprehensive income, of changes in shareholders’ equity, of cash flows and of value added for the three and six-months period ended June 30, 2013 presented for comparison purposes, were previously audited and reviewed, respectively, by other independent accountants, who issued an unmodified opinion dated March 25, 2014 and review report of quarterly information dated August 12, 2013. São Paulo, August 12, 2014. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Passetti Vanessa R. Martins Accountant CRC-1SP144343/O-3 Accountant CRC-1SP244569/O 12 GOL Linhas Aéreas Inteligentes S.A. Company Profile / Subscribed Capital Number of shares Current Year 06/30/2014 Paid-in capital 143,858,204 Preferred 135,009,316 Total Treasury 2,146,725 Total 13 Individual Financial Statements / Statement of Financial Position - Assets (In thousands of Brazilian Reais) Line code Line item Current Year 06/30/2014 Prior Year 12/31/2013 1 Total assets 2,633,109 2,513,648 1.01 Current assets 915,336 363,767 1.01.01 Cash and cash equivalents 905,047 343,793 1.01.02 Short-term investments 54 2,524 1.01.06 Recoverable taxes 10,207 9,991 1.01.07 Prepaid expenses 21 438 1.01.08 Other current assets 7 7,021 1.01.08.01 Noncurrent assets for sale 7 7 1.01.08.01.01 Restricted cash 7 7 1.01.08.03 Others - 7,014 1.02 Noncurrent assets 1,717,773 2,149,881 1.02.01 Long-term assets 165,956 174,900 1.02.01.06 Taxes 71,272 84,567 1.02.01.06.01 Deferred taxes 19,016 29,569 1.02.01.06.02 Recoverable taxes 52,256 54,998 1.02.01.08 Related-party transactions 50,328 49,961 1.02.01.08.04 Other related-party transactions 50,328 49,961 1.02.01.09 Other noncurrent assets 44,356 40,372 1.02.01.09.03 Deposits 23,221 20,170 1.02.01.09.04 Restricted cash 21,135 20,202 1.02.02 Investments 807,913 1,084,149 1.02.03 Property, plant and equipment 743,904 890,832 14 Individual Financial Statements / Statement of Financial Position - Liabilities (In thousands of Brazilian Reais) Line code Line item Current Year 06/30/2014 Prior Year 12/31/2013 2 Total liabilities 2,633,109 2,513,648 2.01 Current liabilities 65,679 84,710 2.01.01 Salaries, wages and benefits 390 1,092 2.01.01.02 Salaries, wages and benefits 390 1,092 2.01.02 Suppliers 385 3,769 2.01.03 Taxes payable 1,491 1,246 2.01.04 Short-term debt 62,640 47,488 2.01.05 Other liabilities 773 31,115 2.01.05.02 Other 773 31,115 2.01.05.02.04 Other liabilities 773 800 2.01.05.02.05 Derivative transactions - 30,315 2.02 Noncurrent liabilities 2,082,320 1,778,012 2.02.01 Long-term debt 1,948,033 1,651,494 2.02.02 Other liabilities 134,287 126,518 2.02.02.01 Liabilities with related-party transactions 121,580 113,741 2.02.02.02 Other 12,707 12,777 2.02.02.02.03 Taxes payable 12,707 12,777 2.03 Shareholder’s equity 485,110 650,926 2.03.01 Capital 2,586,059 2,469,623 2.03.01.01 Issued capital 2,501,653 2,501,574 2.03.01.02 Cost on issued shares (31,951) 2.03.01.03 Shares to be issue 116,357 - 2.03.02 Capital reserves 159,714 156,688 2.03.02.01 Premium on issue of shares 32,387 32,387 2.03.02.02 Special reserve 70,979 70,979 2.03.02.05 Treasury shares (32,116) 2.03.02.07 Share-based payments 88,464 85,438 2.03.05 Accumulated losses (2,568,353) 2.03.06 Equity valuation adjustments 613,063 592,968 2.03.06.01 Other comprehensive income (18,162) 2.03.06.02 Change in equity through public offer 687,902 611,130 15 Individual Financial Statements / Statements of Operations (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 04/01/2014 to 06/30/2014 01/01/2014 to 06/30/2014 04/01/2013 to 06/30/2013 01/01/2013 to 06/30/2013 3.04 Operating expenses/revenues (280,035) (356,012) 3.04.02 General and administrative expenses (5,141) (9,996) 3.04.04 Other operating income 26,700 75,073 28,916 66,708 3.04.06 Equity in subsidiaries (303,810) (412,724) 3.05 Result before income taxes and financial result (280,035) (356,012) 3.06 Financial result 3,865 23,086 (166,746) (165,959) 3.06.01 Financial income 49,187 132,960 (119,670) (82,406) 3.06.01.01 Financial income 6,491 8,626 5,013 11,248 3.06.01.02 Exchange variation, net 42,696 124,334 (124,683) (93,654) 3.06.02 Financial expenses (47,076) (83,553) 3.07 Result before income taxes (446,781) (521,971) 3.08 Income taxes (2,740) (2,840) 3.08.01 Current - - (1,885) (1,985) 3.08.02 Deferred (855) (855) 3.09 Result from continuing operations, net (449,521) (524,811) 3.11 Net loss for the period (449,521) (524,811) 16 Individual Statements of Comprehensive Income (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 04/01/2014 to 06/30/2014 01/01/2014 to 06/30/2014 04/01/2013 to 06/30/2013 01/01/2013 to 06/30/2013 4.01 Net loss for the period (449,521) (524,811) 4.02 Other comprehensive income 22,308 29,296 4.02.01 Cash flow hedges 33,800 44,388 4.02.02 Tax effect 13,891 29,197 (11,492) (15,092) 4.03 Comprehensive loss for the period (427,213) (495,515) 17 Individual Financial Statements / Statements of Cash Flows - Indirect Method (In thousands of Brazilian Reais) Current Quarter Same Quarter Prior Year Line code Line item 04/01/2014 to 06/30/2014 04/01/2013 to 06/30/2013 6.01 Net cash used in operating activities 23,018 231,350 6.01.01 Cash flows from operating activities 311,866 559,844 6.01.01.02 Deferred taxes 18 855 6.01.01.03 Equity in subsidiaries 396,011 412,724 6.01.01.04 Share-based payments 3,026 2,702 6.01.01.05 Exchange and monetary variations, net 137,027 6.01.01.06 Interest on loans 88,553 25,872 6.01.01.07 Interest paid (25,797) 6.01.01.08 Income tax paid - (1,216) 6.01.01.09 Unrealized results of hedge, net 15,852 7,677 6.01.02 Changes assets and liabilities 16,525 196,317 6.01.02.02 Financial applications used for trading 2,470 173,359 6.01.02.03 Deposits (815) 6.01.02.04 Prepaid expenses and recoverable taxes 13,477 4,573 6.01.02.05 Other assets 7,014 17,097 6.01.02.06 Suppliers 3,950 6.01.02.07 Tax obligations 175 (2,693) 6.01.02.08 Salaries, wages and benefits 163 6.01.02.10 Other obligations 526 683 6.01.03 Other (524,811) 6.01.03.01 Net loss for the period (524,811) 6.02 Net cash used in investing activities (307,006) 6.02.01 Advance for future capital increase (224,689) 6.02.02 Credit with related parties - 6.02.03 Restricted cash (19,181) 6.02.04 Property, plant and equipment acquisition - (63,136) 6.02.05 Capital increase on subsidiary - 6.02.06 Gains on investment sale, net 61,362 - 6.02.07 Advance for property, plant and equipment acquisition 146,928 - 6.02.08 Dividends received by subsidiary 80,693 - 6.03 Net cash generated by financing activities 543,135 (81,358) 6.03.02 Loan and lease payment - 6.03.03 Credit with related parties 467,212 (86,478) 6.03.04 Disposal of treasury shares - 3,235 6.03.05 Capital increase 79 1,885 6.03.07 Shares to be issued - 6.03.08 Gains due to change on investment 4,099 - 6.05 Net increase (decrease) in cash and cash equivalents 561,254 (157,014) 6.05.01 Cash and cash equivalents at beginning of the period 343,793 247,145 6.05.02 Cash and cash equivalents at end of the period 905,047 90,131 18 Individual Financial Statements / Statements of Changes in Equity - From 01/01/2014 to 06/30/2014 (In thousands of Brazilian Reais) Line code Line item Capital stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive income Total consolidated equity 5.01 Opening balance 2,469,623 767,818 650,926 5.03 Adjusted balance 2,469,623 767,818 650,926 5.04 Shareholders’ capital transactions 116,436 76,772 - - 193,208 5.04.01 Capital increase 79 - - - 79 5.04.11 Shares to be issued 116,357 - - - 116,357 5.04.12 Gains on change on investment - 2,802 - - 2,802 5.04.13 Gains on investment sold – G.A. Smiles - 73,970 - - 73,970 5.05 Total comprehensive result - 3,026 5.05.01 Net loss for the period - - - 5.05.02 Other comprehensive income - 3,026 - 5.05.02.07 Other comprehensive result, net - - - 5.05.02.08 Share-based payments - 3,026 - - 3,026 5.07 Closing balance 2,586,059 847,616 485,110 19 Individual Financial Statements / Statement of Changes in Equity - From 01/01/2013 to 06/30/2013 (In thousands of Brazilian Reais) Line code Line item Capital stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive income Total consolidated equity 5.01 Opening balance 2,467,738 105,478 (1,771,806) (68,582) 732,828 5.03 Adjusted balance 2,467,738 105,478 (1,771,806) (68,582) 732,828 5.04 Shareholders’ capital transactions - 617,628 - - 617,628 5.04.08 Treasury shares sold - 3,235 - - 3,235 5.04.09 Share-based payments - 3,351 - - 3,351 5.04.10 Change on equity through public offer - 611,042 - - 611,042 5.05 Total comprehensive income 1,885 - (524,811) 29,296 (493,630) 5.05.01 Net loss for the period - - (524,811) - (524,811) 5.05.02 Other comprehensive income 1,885 - - 29,296 31,181 5.05.02.06 Capital increase by exercise of stock options 1,885 - - - 1,885 5.05.02.07 Other comprehensive income, net - - - 29,296 29,296 5.07 Closing balance 2,469,623 723,106 (2,296,617) (39,286) 856,826 20 Individual Financial Statements / Statements of Value Added (In thousands of Brazilian Reais) Current YTD Prior Year YTD Line code Line item 01/01/2014 to 06/30/2014 01/01/2013 to 06/30/2013 7.01 Revenues 74,385 66,708 7.01.02 Other revenue 74,385 66,708 7.01.02.02 Other operational revenue 74,385 66,708 7.02 Acquired from third parties (6,315) 7.02.02 Materials, energy, third-party services and other (6,315) 7.03 Gross value added 70,336 60,393 7.05 Added value produced 70,336 60,393 7.06 Value added received in transfer (401,476) 7.06.01 Equity in subsidiaries (412,724) 7.06.02 Finance income 8,626 11,248 7.07 Total wealth for distribution (341,083) 7.08 Wealth for distribution (341,083) 7.08.01 Employees 2,926 3,643 7.08.02 Taxes 2,878 7.08.03 Third party capital remuneration 177,207 7.08.03.03 Other 177,207 7.08.03.03.01 Financiers 177,207 7.08.04 Return on own capital (524,811) 7.08.04.03 Loss for the period (524,811) 21 Consolidated Financial Statements / Statement of Financial Position - Assets (In thousands of Brazilian Reais) Line code Line item Current Year 06/30/2014 Prior Year 12/31/2013 1 Total assets 10,256,690 10,638,448 1.01 Current assets 3,357,238 3,565,709 1.01.01 Cash and cash equivalents 2,450,393 1,635,647 1.01.02 Short-term investments 143,362 1,244,034 1.01.02.01 Short-term investments at fair value 143,362 1,244,034 1.01.02.01.03 Restricted cash 7 88,417 1.01.02.01.04 Short-term investments 143,355 1,155,617 1.01.03 Trade receivables 466,826 324,821 1.01.04 Inventories 147,729 117,144 1.01.06 Recoverable taxes 30,936 52,124 1.01.07 Prepaid expenses 79,171 80,655 1.01.08 Other current assets 38,821 111,284 1.01.08.03 Others 38,821 111,284 1.01.08.03.03 Other credits 38,821 62,350 1.01.08.03.04 Rights on derivatives transactions - 48,934 1.02 Noncurrent assets 6,899,452 7,072,739 1.02.01 Long-term assets 1,647,733 1,606,390 1.02.01.06 Taxes 533,095 561,694 1.02.01.06.01 Deferred Taxes 465,251 488,157 1.02.01.06.02 Recoverable taxes 67,844 73,537 1.02.01.07 Prepaid expenses 22,386 26,526 1.02.01.09 Other noncurrent assets 1,092,252 1,018,170 1.02.01.09.03 Restricted cash 226,539 166,039 1.02.01.09.04 Deposits 844,295 847,708 1.02.01.09.05 Other credits 21,418 4,423 1.02.02 Investments 8,775 - 1.02.03 Property, plant and equipment 3,517,216 3,772,159 1.02.03.01 Property, plant and equipment in operation 1,361,784 1,596,462 1.02.03.01.01 Other flight equipment 915,732 987,310 1.02.03.01.02 Advances for property, plant and equipment acquisition 314,331 467,763 1.02.03.01.04 Others 131,721 141,389 1.02.03.02 Property, plant and equipment under leasing 2,155,432 2,175,697 1.02.03.02.01 Property, plant and equipment under financial leasing 2,155,432 2,175,697 1.02.04 Intangible 1,725,728 1,694,190 1.02.04.01 Intangible 1,165,563 1,151,888 1.02.04.02 Goodwill 560,165 542,302 22 Consolidated Financial Statements / Statement of Financial Position - Liabilities (In thousands of Brazilian Reais) Line code Line item Current Year 06/30/2014 Prior Year 12/31/2013 2 Total liabilities 10,256,690 10,638,448 2.01 Current liabilities 3,368,462 3,446,791 2.01.01 Salaries, wages and benefits 256,201 233,584 2.01.01.02 Salaries, wages and benefits 256,201 233,584 2.01.02 Suppliers 498,760 502,919 2.01.03 Taxes payable 75,637 94,430 2.01.04 Short-term debt 531,651 440,834 2.01.05 Other liabilities 1,849,929 1,975,553 2.01.05.02 Others 1,849,929 1,975,553 2.01.05.02.04 Tax and landing fees 300,127 271,334 2.01.05.02.05 Advance ticket sales 1,129,699 1,219,802 2.01.05.02.06 Customer loyalty programs 208,650 195,935 2.01.05.02.07 Advances from customers 43,700 167,759 2.01.05.02.08 Other liabilities 125,613 90,408 2.01.05.02.09 Liabilities from derivative transactions 42,140 30,315 2.01.06 Provisions 156,284 199,471 2.02 Noncurrent liabilities 5,795,506 5,973,157 2.02.01 Long-term debt 4,875,317 5,148,551 2.02.02 Other liabilities 671,645 541,703 2.02.02.02 Others 671,645 541,703 2.02.02.02.03 Customer loyalty programs 496,013 456,290 2.02.02.02.04 Advances from customers 383 3,645 2.02.02.02.05 Tax obligations 62,869 61,038 2.02.02.02.06 Other liabilities 112,380 20,730 2.02.04 Provisions 248,544 282,903 2.03 Consolidated equity 1,092,722 1,218,500 2.03.01 Capital 2,472,731 2,356,295 2.03.01.01 Issued capital 2,501,653 2,501,574 2.03.01.02 Cost on issued shares (145,279) 2.03.01.03 Shares to be issue 116,357 - 2.03.02 Capital reserves 159,714 156,688 2.03.02.01 Premium on issue of shares 32,387 32,387 2.03.02.02 Special reserve 70,979 70,979 2.03.02.05 Treasury shares (32,116) 2.03.02.07 Share-based payments 88,464 85,438 2.03.05 Accumulated losses (2,455,025) 2.03.06 Equity valuation adjustments 613,063 592,968 2.03.06.01 Equity valuation adjustments (18,162) 2.03.06.02 Gains on capital 687,902 611,130 2.03.09 Participation of non-controlling Company’s shareholders 607,612 567,574 23 Consolidated Financial Statements /Statements of Operations (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 04/01/2014 to 06/30/2014 01/01/2014 to 06/30/2014 04/01/2013 to 06/30/2013 01/01/2013 to 06/30/2013 3.01 Sales and services revenue 2,381,289 4,874,688 1,914,825 3,997,501 3.01.01 Passenger 2,131,409 4,415,697 1,722,561 3,628,668 3.01.02 Cargo and other 249,880 458,991 192,264 368,833 3.02 Cost of sales and/or services (1,719,847) (3,476,469) 3.03 Gross profit 411,775 856,966 194,978 521,032 3.04 Operating expenses (230,056) (454,935) 3.04.01 Sales expenses (144,523) (306,784) 3.04.01.01 Marketing expenses (144,523) (306,784) 3.04.02 General and administrative expenses (108,140) (214,853) 3.04.04 Other operating income 26,700 073 22,607 66,702 3.04.06 Equity in subsidiaries - - 3.05 Income before taxes and financial result 37,848 182,298 (35,078) 66,097 3.06 Financial result (424,979) (531,907) 3.06.01 Financial income 118,703 278,942 (210,890) (94,323) 3.06.01.01 Financial income 68,312 171,064 122,795 180,208 3.06.02.02 Exchange variation, net 50,391 107,878 (333,685) (274,531) 3.06.02 Financial expenses (214,089) (437,584) 3.07 Loss before income taxes (460,057) (465,810) 3.08 Tax expenses 27,103 (42,434) 3.08.01 Current (10,968) (28,372) 3.08.02 Deferred 38,071 (14,062) 3.09 Net loss from continuing operations (432,954) (508,244) 3.11 Net loss for the period (432,954) (508,244) 3.11.01 Attributable to Company’ hareholders (449,521) (524,811) 3.11.02 Attributable to non-controlling Company’ shareholders 29,198 64,247 16,567 16,567 24 Consolidated Statements of Comprehensive Income (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 04/01/2014 to 06/30/2014 01/01/2014 to 06/30/2014 04/01/2013 to 06/30/2013 01/01/2013 to 06/30/2013 4.01 Net loss for the period (432,954) (508,244) 4.02 Other comprehensive income (loss) 22,308 29,296 4.02.01 Cash flow hedges 33,800 44,388 4.02.02 Tax effect (11,492) (15,092) 4.03 Comprehensive income for the period (410,646) (478,948) 4.03.01 Attributable to Company’ shareholders (427,213) (495,515) 4.03.02 Attributable to non-controlling Company’ shareholders 29,198 64,247 16,567 16,567 25 Consolidated Financial Statements / Statements of Cash Flows - Indirect Method (In thousands of Brazilian Reais) Current Quarter Same Quarter Prior Year Line code Line item 04/01/2014 to 06/30/2014 04/01/2013 to 06/30/2013 6.01 Net cash provided by operating activities (584,835) 6.01.01 Cash flows from operating activities 463,232 833,752 6.01.01.01 Depreciation and amortization 259,561 227,155 6.01.01.02 Allowance for doubtful accounts 7,757 16,393 6.01.01.03 Provisions for judicial deposits 2,541 8,073 6.01.01.04 Reversion for inventory obsolescence (8,289) 6.01.01.05 Deferred taxes 49,892 14,062 6.01.01.06 Share-based payments 4,186 3,692 6.01.01.07 Exchange and monetary variations, net 328,784 6.01.01.08 Interest on loans and financial lease 148,074 105,006 6.01.01.09 Unrealized hedge results 15,852 24,765 6.01.01.11 Mileage program 52,438 93,985 6.01.01.12 Write-off property, plant and equipment and intangible assets 40 20,126 6.01.01.14 Result share plan provision 32,546 - 6.01.01.15 Equity in subsidiary 1,407 - 6.01.02 Changes in assets and liabilities (893,776) 6.01.02.01 Accounts receivable (44,105) 6.01.02.02 Financial aplications used for trading 1,012,262 (818,486) 6.01.02.03 Inventories (1,888) 6.01.02.04 Deposits (54,439) 6.01.02.05 Prepaid expenses, insurance and tax recoverable 36,452 (18,634) 6.01.02.06 Other assets 6,534 29,452 6.01.02.07 Suppliers (96,863) 6.01.02.08 Advanced ticket sales 122,289 6.01.02.09 Obligations from derivative operations 5,200 (21,337) 6.01.02.10 Advances from customers 285,725 6.01.02.11 Salaries, wages and benefits 2,194 6.01.02.12 Taxes and landing fees 28,793 (1,299) 6.01.02.13 Taxes payable 16,800 6.01.02.14 Provisions (137,905) 6.01.02.15 Other liabilities (5,543) 6.01.02.16 Interest paid (129,127) 6.01.02.17 Income tax paid (20,610) 6.01.03 Others (524,811) 6.01.03.01 Net loss for the period (524,811) 6.02 Net cash used in investing activities (98,751) 6.02.03 Restricted cash 27,910 23,025 6.02.04 Property, plant and equipment (112,494) 6.02.05 Intangible (9,282) 6.02.06 Investment acquisition ) - 6.02.07 Gains on investment sale, net - 6.02.08 Advance for property, plant and equipment acquisition 153,432 - 6.03 Net cash generated by financing activities 1,085,973 6.03.01 Loan funding 295,719 397,600 6.03.02 Loan payment (318,175) 6.03.03 Disposal of treasury shares - 3,235 6.03.04 Capital increase 1,885 6.03.06 Financial leases payment (94.525) 6.03.07 Capital increase in subsidiary - 1,095,953 6.03.08 Dividends paid - 6.03.09 Shares to be issued - 6.03.10 Gains due to change on investment - 6.04 Exchange variation on cash and cash equivalents (15,848) 6.05 Net increase in cash and cash equivalents 386,539 6.05.01 Cash and cash equivalents at beginning of the period 775,551 6.05.02 Cash and cash equivalents at end of the period 1,162,090 26 Consolidated Financial Statements / Statements of Changes in Equity - From 01/01/2014 to 06/30/2014 (In thousands of Brazilian Reais) Line code Line item Capital Stock Capital reserves, Options Granted and Treasury Shares Accumulated Losses Other Comprehensive Income Consolidated Equity Non-controlling Interests Total Consolidated Equity 5.01 Opening balance 2,356,295 767,818 (2,455,025) (18,162) 650,926 567,574 1,218,500 5.03 Adjusted opening balance 2,356,295 767,818 (2,455,025) (18,162) 650,926 567,574 1,218,500 5.04 Shareholders’ capital transactions 116,436 79,798 - - 196,234 (24,209) 172,025 5.04.08 Capital increase 79 - - - 79 1,158 1,237 5.04.11 Shares to be issue 116,357 - - - 116,357 892 117,249 5.04.12 Share-based payments - 3,026 - - 3,026 529 3,555 5.04.13 Dividends paid - (67,409) (67,409) 5.04.14 Gains on investment sold - 2,802 - - 2,802 2,672 5,474 5.04.15 Gains on investment sold – G.A Smiles - 73,970 - - 73,970 37,949 111,919 5.05 Total comprehensive result - - (305,373) (56,677) (362 64,247 (297,803) 5.05.01 Net loss for the period - - (305,373) - (305,373) 64,247 (241,126) 5.05.02 Other comprehensive result - - - (56,677) (56,677) - (56,677) 5.05.02.08 Other comprehensive result, net - - - (56,677) (56,677) - (56,677) 5.07 Closing balance 2,472,731 847,616 (2,760,398) (74,839) 485,110 607,612 1,092,722 27 Consolidated Financial Statements / Statement of Changes in Equity - From 01/01/2013 to 12/31/2013 (In thousands of Brazilian Reais) Line code Line item Capital stock Capital reserves, Options Granted and Treasury Shares Accumulated Losses Other Comprehen-sive Income Consolidated Equity Non-controlling Interests Total Consolidated Equity 5.01 Opening balance 2,354,410 105,478 (1,658,478) (68,582) 732,828 - 732,828 5.03 Adjusted balance 2,354,410 105,478 (1,658,478) (68,582) 732,828 - 732,828 5.04 Shareholders capital transactions 1,885 617,628 - - 619,513 485,252 1,104,765 5.04.08 Capital increase by the exercise of stock options 1,885 3,351 - - 5,236 341 5,577 5.04.09 Treasury shares sold - 3,235 - - 3,235 - 3,235 5.04.10 Change on equity through public offer - 611,042 - - 611,042 484,911 1,095,953 5.05 Total comprehensive income - - (524,811) 29,296 (495,515) 16,567 (478,948) 5.05.02 Other comprehensive income - - (524,811) 29,296 (495,515) 16,567 (478,948) 5.05.02.07 Net loss for the period - - (524,811) - (524,811) 16,567 (508,244) 5.05.02.08 Other comprehensive income, net - - - 29,296 29,296 - 29,296 5.07 Closing balance 2,356,295 723,106 (2,183,289) (39,286) 856,826 501,819 1,358,645 28 Consolidated Financial Statements / Statements of Value Added (In thousands of Brazilian Reais) Current YTD Prior Year YTD Line code Line item 01/01/2014 to 06/30/2014 01/01/2013 to 06/30/2013 7.01 Revenues 5,232,910 4,294,921 7.01.02 Other revenue 5,229,487 4,301,260 7.01.02.01 Passengers, cargo and other 5,154,414 4,234,558 7.01.02.02 Other operating income 75,073 66,702 7.01.04 Allowance (reversal) for doubtful accounts 3,423 (6,339) 7.02 Acquired from third parties (2,842,579) 7.02.02 Material, power, third-party services and other (890,733) 7.02.04 Other (1,951,846) 7.02.04.01 Suppliers of fuel and lubrificants (1,748,525) 7.02.04.02 Aircraft insurance (10,240) 7.02.04.03 Sales and advertising (193,081) 7.03 Gross value added 1,794,146 1,452,342 7.04 Retentions (227,152) 7.04.01 Depreciation, amortization and exhaustion (227,152) 7.05 Added value produced 1,534,585 1,225,190 7.06 Value added received in transfer 169,657 180,208 7.06.01 Equity in subsidiaries - 7.06.02 Finance income 171,064 180,208 7.07 Total wealth for distribution 1,704,242 1,405,398 7.08 Wealth for distribution 1,704,242 1,405,398 7.08.01 Employees 631,437 599,038 7.08.02 Taxes 417,395 294,065 7.08.03 Third-party capital remuneration 896,536 1,020,539 7.08.03.03 Other 896,536 1,020,539 7.08.03.03.01 Financiers 896,536 712,115 7.08.03.03.02 Lessors - 308,424 7.08.04 Return on own capital 64,247 16,567 7.08.04.04 Non-controlling interests 64,247 16,567 7.08.05 Other (524,811) 7.08.05.01 Loss for the period (524,811) 29 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 1. General information Gol Linhas Aéreas Inteligentes S.A. (“Company” or “GLAI”) is a publicly-listed company incorporated in accordance with the Brazilian Corporate Laws, organized on March 12, 2004. The Company is engaged in controlling its wholly-owned subsidiary (i) VRG Linhas Aéreas S.A. (“VRG”), and through its subsidiaries or affiliates, essentially exploring: (a) regular and non-regular air transportation services of passengers, cargo and mailbags, domestically or internationally, according to the concessions granted by the competent authorities; (b) complementary activities of air transport service provided in its bylaws; and (ii) Smiles S.A., which mainly operates: (a) the development and management of its own or third party’s customer loyalty program, and (b) sale of redemption rights of awards related to the loyalty program. Additionally, GLAI is the direct parent Company of the subsidiaries GAC Inc. (“GAC”), Gol Finance (“Finance”). Gol LuxCo S.A. (“Gol LuxCo”), Gol Dominicana Lineas Aereas SAS (“Gol Dominicana”) and indirect parent Company of the subsidiary Webjet Linhas Aéreas S.A. ("Webjet"). On February 27, 2014, the Company sold to General Atlantic S.A. (G.A.) the total of 3,433,476 shares of Smiles S.A. through the exercise of stock options in accordance with the investment agreement between the companies dated April 5, 2013 in the amount of R$80,000. As a result of the exercise of the options, the Company decreased its participation in Smiles’ capital, being from 57.3% to 54.5% and remaining as the controlling shareholder. The gain generated by this partial decrease in the investment was recorded in “Gains on change on investment” in equity. This gain is also consists of the reversal of R$46,216 previously classified in equity as derivatives of equity instruments. The Company’s shares are traded on the New York Stock Exchange (“NYSE”) and on the São Paulo Stock Exchange (“BOVESPA”). The Company entered into an agreement for adoption of Level 2 Differentiated Corporate Governance Practices with the São Paulo Stock Exchange (“BOVESPA”), and is included in the Special Corporate Governance Stock Index (“IGC”) and the Special Tag Along Stock Index (“ITAG”), which were created to identify companies committed to adopt differentiated corporate governance practices. 2. Approval and summary of significant accounting policies applied in preparing the interim financial information The interim Financial Information was authorized for issuance at the Board of Directors’ meeting held on August 12, 2014. The Company’s registered Office is at Pça. Comandante Linneu Gomes, s/n, portaria 3, prédio 24, Jardim Aeroporto, São Paulo, Brazil. 30 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 2. Approval and summary of significant accounting policies applied in preparing the interim financial information (Continued) 2.1. Basis of preparation The Consolidated Interim Financial Information was prepared for the six-month period ended on June 30, 2014 in accordance with International Accounting Standards (IAS) n.34 and technical pronouncement CPC 21 (R1) which comprises the interim financial reporting. IAS 34 requires the use of certain accounting estimates by Company’s Management. The consolidated interim financial information was prepared based on historical cost, except for certain financial assets and liabilities, which are measured at fair value. The Individual Interim Financial Information was prepared in accordance with the technical pronouncement CPC 21 (R1) which comprises the interim financial reporting. The Individual Interim Financial information measures investments in subsidiaries by the equity method, according to Brazilian legislation. Thus, the individual interim financial information is not in accordance with IFRS, which requires the valuation of these investments on the individual financial statements of the Parent Company at fair value or cost. This Individual and Consolidated Interim Financial Information do not include all the information and disclosure items required in the consolidated annual financial statements and, therefore, it must be read along with the consolidated financial statements referring to the year ended December 31, 2013 filed on March 25, 2014, which were prepared in accordance with Brazilian accounting practices and IFRS. There were no changes in accounting policies adopted druring the period from December 31, 2013 to June 30, 2014. The shareholder’s equity individual and consolidated quarterly financial information do not present differences on its composition, except in respect of the non-controlling interest in Smiles S.A., highlighted in the consolidated equity. The non-financial information included on this Individual and Consolidated Interim Financial Information, such as sales volume, agreement information, forecasts, insurance, among others, have not been audited. 31 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 3. Seasonality The Company expects that revenues and profits from its flights reach the highest levels during the summer and winter vacation periods, in January and July, respectively, and during the last two weeks of December, during the season holidays. Given the high portion of fixed costs, this seasonality tends to result in fluctuations in our operational quarter-on-quarter income. 4. Cash and cash equivalents Individual Consolidated 06/30/2014 12/31/2013 06/30/2014 12/31/2013 Cash and bank deposits (a) 320,276 667,985 Cash equivalents 23,517 967,662 343,793 1,635,647 (a) On January 23, 2014, the Venezuela government announced that the airline companies could request the repatriation of their resources generated by sales in Venezuela through CADIVI ("Comisión de Administración de Divisas") by the official rate of BS 6.30/US$1.00. This rate experienced a level increase and the rate as of June 30, 2014 was BS 10.60/US$1.00. The exchange variation control in Venezuela is determined on a weekly basis by its Federal Reserve (SICAD). Given this increase, the Company recorded a currency depreciation justified by the intention to repatriate its values related to the operations performed in the country from January 2014. The total amount of the cash in Venezuela as of June 30, 2014 is R$464,043, which the portion accrued as an impairment from the Venezuelan Bolívar related to U.S. Dollar was R$134,333 with counterpart on "Foreign exchange variation, net" (see Note 28). The register is subject to future changes due to the doubtful economic scenario on Vezenuela, with the possibility of new limitations in the cash flows by CADIVI or sanctions by the government that may difficult the cash repatriation. Accordingly, considering the intention of the Company to perform the repatriation of the amount involved, the recoverable balance of Venezuela’s cash as of June 30, 2014 is R$329,710 recorded as “Cash and bank deposits”, which R$160,189 is related to the operations performed in 2014 and R$169,521 is related to the operation performed in 2013 . The cash equivalents breakdown was as follows: Individual Consolidated 06/30/2014 12/31/2013 06/30/2014 12/31/2013 Private bonds 19,471 537,196 Government bonds - 271 65,673 Investment funds 3,775 364,793 23,517 967,662 As of June 30, 2014, the cash equivalents were represented by private bonds (Bank Deposit Certificates - “CDBs”), and buy-back transactions. The government bonds were represented by LFT and LTN paid at post fixed rates ranging between 95.0% and 102.0% of the Interbank Deposit Certificate Rate (“CDI”). The investment funds classified as cash equivalentes have immediate liquidity and, according to the Company analysis, can be converted to a known amount of cash with insignificant risk of change in its value. 32 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 5. Short-term investments Individual Consolidated 06/30/2014 12/31/2013 06/30/2014 12/31/2013 Private bonds - - 7 554,032 Government bonds - 929 88,596 Investment funds 54 1,595 512,989 54 2,524 1,155,617 As of June 30, 2014, the private bonds comprise of CDBs with maturity up to 90 days, paid at a weighted average rate of 98.0% of the CDI rate. Government bonds are represented primarily by government bonds LTN, NTN and LFT paid at a weighted average of 100.5% of CDI rate. Investment funds are represented primarily by government bonds LTN, NTN, LFT and private credits with first-rate financial institutions (debentures and CDBs), paid at a weighted average 95.0% of CDI rate. 6. Restricted cash Individual Consolidated 06/30/2014 12/31/2013 06/30/2014 12/31/2013 Margin deposits for hedge transactions (a) - - 29,845 Deposits in guarantee of letter of credit - Safra (b) - - 75,681 Escrow deposits - Bic Banco (c) 19,917 57,923 Escrow deposits - Leasing (d) - - - Guarantee deposits of forward transactions (e) - - - 88,410 Other deposits 292 2,597 20,209 254,456 Current (f) 7 7 7 88,417 Noncurrent 20,202 166,039 (a) Denominated in U.S. Dollar, remunerated by libor rate (average remuneration of 0.5% p.a.). (b) The guarantee amount is related to Webjet’s loan (See Note 18). (c) The amount of R$20,690 on the individual Company and which comprises the consolidated balance is related to a contractual guarantee for STJ’s PIS and COFINS proceeding, paid to GLAI as detailed in Note 24c ) and existing notes guarantees. (d) Is related to a credit letter of financial leasings of aircraft. (e) Escrow deposits of forward transactions applied in LTN and LFT (average remuneration of 9.7% p.a.). (f) As of December 31, 2013, the Company held escrow deposits of forward transactions on the current assets which were fully paid during the six-month period ended June 30, 2014. 33 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 7. Trade receivable Consolidated 06/30/2014 12/31/2013 Local currency: Credit card administrators 74,359 Travel agencies 175,723 Installment sales 45,475 Cargo agencies 32,339 Airline partners companies 20,544 Other (a) 21,153 369,593 Foreign currency: Credit card administrators 27,156 Travel agencies 11,881 Cargo agencies - 1,321 40,358 409,951 Allowance for doubtful accounts (85,101) 324,850 Current 324,821 Noncurrent (b) 5 29 (a) From the total amount of R$37,570 , R$16,519 is related to Air France-KLM investment to be received on June , 2015. For further information, see Note 12e. (b) The portion of noncurrent trade receivables is recorded in “Other receivables” in noncurrent assets and corresponds to installment sales from the Voe Fácil Program, with maturity over 360 days. The aging list of accounts receivable is as follows: Consolidated 06/30/2014 12/31/2013 Falling due 280,271 Overdue until 30 days 17,778 Overdue 31 to 60 days 6,864 Overdue 61 to 90 days 6,196 Overdue 91 to 180 days 5,830 Overdue 181 to 360 days 12,464 Overdue above 360 days 80,548 409,951 34 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 7. Trade receivable (Continued) The average collection period of installment sales is 7 months and a 5.99% monthly interest is charged on the receivable balance, recognized in financial result. The average collection period of the other receivables is 126 days (122 days as of December 31, 2013). The changes in the allowance for doubtful accounts are as follows: Consolidated 06/30/2014 12/31/2013 Balance at beginning of the period (80,712) Additions (32,849) Unrecoverable amounts 8,119 Recoveries 20,341 Balance at the end of the period (85,101) 8. Inventories Consolidated 06/30/2014 12/31/2013 Consumables 19,601 Parts and maintenance materials 105,649 Advances to suppliers 286 Others 3,835 Provision for obsolescence (12,227) 117,144 The changes in the allowance for inventory obsolescence are as follows: Consolidated 06/30/2014 12/31/2013 Balance at the beginning of the period (17,591) Additions (3,702) Write-off and reversal 69 9,066 Balance at the end of the period (12,227) 35 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 9. Deferred and recoverable taxes a) Recoverable taxes Individual Consolidated 06/30/2014 12/31/2013 06/30/2014 12/31/2013 ICMS (1) - - 32,205 Prepaid IRPJ and CSSL (2) 37,124 46,389 IRRF (3) 1,845 26,505 PIS and COFINS (4) - - 2,177 Withholding tax of public institutions - - 8,693 Value added tax - IVA (5) - - 6,544 Income tax on imports 591 2,741 Others - - 407 Total recoverable taxes - current 39,560 125,661 Current assets 9,991 52,124 Noncurrent assets 29,569 73,537 (1) ICMS: State tax on sales of goods and services. (2) IRPJ: Brazilian federal income tax on taxable income. CSLL: social contribution on taxable income, created to sponsor social programs and funds. (3) IRRF: withholding income tax levied on financial income from bank investments. (4) PIS/COFINS: Contributions to Social Integration Program (PIS) and Contribution for the Financing of Social Security (COFINS). (5) IVA: Value added tax on sales of goods and services abroad. 36 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 9. Deferred and recoverable taxes (Continued) b) Deferred taxes - long term GLAI VRG Smiles Consolidated 06/30/2014 12/31/2013 06/30/2014 12/31/2013 06/30/2014 12/31/2013 06/30/2014 12/31/2013 Tax losses 39,475 394,045 - - 433,520 Negative basis of social contribution 14,211 141,857 - - 156,068 Temporary differences: Mileage program - - 94,540 - - 94,540 Allowance for doubtful accounts and other credits - - 73,200 100 73,300 Provision for losses on VRG’s acquisition - - 143,350 - - 143,350 Provision for legal and tax liabilities 1,219 48,434 36 49,689 Aircraft return - - 85,350 - - 85,350 Derivative transactions not settled - - 15,727 - - 15,727 Tax benefit due to goodwill incorporation (**) - 72,942 65,647 72,942 Flight rights - - (353,226) - - (353,226) Maintenance deposits - - (140,246) - - (140,246) Depreciation of engines and parts for aircraft maintenance - - (158,775) - - (158,775) Reversal of goodwill amortization on VRG’s acquisition - - (127,659) - - (127,659) Aircraft leasing - - 34,764 - - 34,764 Others (*) 93 94,911 4,230 108,813 Total deferred tax and social contribution - noncurrent 54,998 346,272 77,308 488,157 (*) The portion of taxes on Smiles unrealized profit in the amount of R$8,062 is registered directly in the consolidated column (R$9,579 as of June 30, 2013). (**) Related to the tax benefit from the reverse incorporation of the G.A. Smiles Participações S.A. by the Company’s subsidiary Smiles S.A. Under the terms of the current legislation, the goodwill generated by the operation will be a deductible expense on the Income Tax and Social Contribution calculation. 37 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 9. Deferred and recoverable taxes (Continued) b) Deferred taxes - long term (Continued) The Company and its direct subsidiary VRG and indirect subsidiary Webjet have tax losses and negative basis of social contribution in the calculation of taxable income, to compensate with 30% of annual taxable profits, without time limit for expiration, in the following amounts: Individual (GLAI) Direct subsidiary (VRG) Indirect subsidiary (Webjet) 06/30/2014 12/31/2013 06/30/2014 12/31/2013 06/30/2014 12/31/2013 Tax losses 235,907 2,602,369 712,849 Negative basis of social contribution 235,907 2,602,369 712,849 As of June 30, 2014, the tax credits arising from tax loss carryforwards and negative social contribution basis were valued based on the reasonably expected generation of future taxable income of the parent Company and its subsidiaries, subject to legal limitations. Estimated recovery of deferred tax assets was based on taxable income projections, considering the assumptions above and several financial assumptions, business and internal and external factors considered at the end of the period. Consequently, the estimates may be subject to not materialize in the future, due to the uncertainties inherent in these estimates. The Company and its subsidiaries hold the total amount of R$1,383,441, of which R$80,208 is related to its parent Company GLAI and R$1,303,233 is related to its subsidiaries VRG and Webjet. The forecasts of the parent Company GLAI and the indirect subsidiary Webjet did not present sufficient taxable profits to be realized over the next 10 years and, as a result, a provision was recorded for unrealizable loss tax credits of R$26,522 for GLAI and R$250,090 for Webjet. For the subsidiary VRG such forecasts indicate sufficient taxable profits for such to be realized in the next 10 years. However, due to tax losses presented during the recent years, the Administration conducted a sensitivity analysis on the forecast results, and considering significant changes in the macroeconomic scenario, registered the deferred tax assets on tax losses based on the lowest value obtained in this analysis. As a result, the Company and its subsidiaries did not recognized of R$517,241 in its subsidiary VRG. The Company’s management considers that the deferred assets recognized as of June 30, 2014 arising from temporary differences will be realized when the provisions are settled and the related future events are resolved. 38 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30, 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 9. Deferred and recoverable taxes (Continued) b) Deferred taxes - long term (Continued) Individual Three-month period ended on Six-month period ended on 06/30/2014 06/30/2013 06/30/2014 06/30/2013 Loss before income tax and social contribution (446,781) (521,971) Combined tax rate 34% 34% 34% 34% Income tax credits at the combined tax rate 151,905 177,470 Adjustments to calculate the effective tax rate: Equity in subsidiaries (103,295) (140,326) Income from subsidiaries (3,259) (2,267) Income tax on permanent differences and others - (3,032) - (3,576) Nontaxable revenues (nondeductible expenses), net (51) (103) Exchange differences on foreign investments (45,008) (34,038) Benefit on tax losses and temporary differences not constituted - - Expense from income tax and social contribution (2,740) (2,840) Current income tax and social contribution - (1,885) - (1,985) Deferred income tax and social contribution (855) (855) (2,740) (2,840) Effective rate - Consolidated Three-month period ended on Six-month period ended on 06/30/2014 06/30/2013 06/30/2014 06/30/2013 Loss before income tax and social contribution (460,057) (465,810) Combined tax rate 34% 34% 34% 34% Income tax credits at the combined tax rate 156,419 158,375 Adjustments to calculate the effective tax rate: Equity in subsidiaries - - Income from subsidiaries (3,089) (2,268) Income tax on permanent differences and others 171 (3,623) (4,343) Nontaxable revenues (nondeductible expenses), net (20,060) (27,501) Exchange differences on foreign investments (44,945) (25,244) Benefit on tax losses and temporary differences not constituted (57,599) (141,453) Expense from income tax and social contribution 27,103 (42,434) Current income tax and social contribution (10,968) (28,372) Deferred income tax and social contribution 38,071 (14,062) 27,103 (42,434) Effective rate - 39 GOL Linhas Aéreas Inteligentes S.A. Notes to the consolidated interim financial information (Continued) June 30 , 2014 (In thousands of Brazilian Reais - R$, except when indicated otherwise) Prepaid expenses Individual Consolidated 06/30/2014 12/31/2013 06/30/2014 12/31/2013 Deferred losses from sale-leaseback transactions (a) - - 35,449 Prepaid hedge - - - 1,532 Prepaid lease - - 27,238 Prepaid insurance 21 438 16,970 Prepaid commissions - - 18,509 Others (b) - - 7,483 21 438 101,557 107,181 Current 21 438 80,655 Noncurrent - - 22,386 26,526 (a) During the years 2007, 2008, and 2009, the Company recorded losses from sale-leaseback transactions performed by its subsidiary GAC Inc. related to 9 aircraft in the amount of R$89,337. These losses were deferred and are being amortized proportionally to the payments of the respective lease contracts during the contractual term of 120 months. Further information related to the sale-leaseback transactions is described in Note 30b. (b) Includes the amount of R$13,191 related to the agreement with Confederação Brasileira de Futebol (“CBF”) signed in 2013, for the sponsorship and transportation of the Brazilian soccer team and other participating teams in the Brazilian cup and championship, with maturity in the year 2017. Deposits Individual Consolidated 06
